DETAILED ACTION
	This is in response to communication received on 3/3/22.
	The text of those sections of pre-AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 12/6/21.

Claim Rejections - 35 USC § 102
The claim rejection(s) under 35. U.S.C. 102(a)(1) as being anticipated by HIRAI US PGPub 2013/0015444A1 on claims 1, 3, and 9 are withdrawn because the independent claim 1 has been amended and claim 3 has been cancelled.

Double Patenting
The claim rejection(s) on the ground of statutory double patenting over US Patent No. 10,894,267B2 on claims 1, 4-8 are maintained. The rejections on claims 2, 3 and 9 are withdrawn as they are now cancelled. Examiner notes that the independent claim 1 has been amended to include the limitations of claim 2.  The rejection has been amended below to meet the amended claim scope.
Examiner specifically notes that claim 1 of the U.S. Patent No. 10,894,267B2 has the exact same limitations of 1, 8 and 9 of the instant specification making the claimed subject matter coextensive in scope, such that the instant specification is claiming the same invention. 
Further, Examiner notes that claim 4 of the instant specification is the same as claim 2 and 7 of the U.S. Patent No. 10,894,267B2.
Examiner further notes claim 5 of the instant specification is the same as claim 3 of the U.S. Patent No. 10,894,267B2.
Examiner further notes claim 6 of the instant specification is the same as claims 4 and 8 of the U.S. Patent No. 10,894,267B2.
Examiner further notes claim 7 of the instant specification is the same as claims 5 and 9 of the U.S. Patent No. 10,894,267B2.

Response to Arguments
Applicant's arguments filed 3/3/22 have been fully considered but they are not persuasive.
Applicant’s principal argument(s) is/are:
(a) Applicant asserts that the claims are not co-extensive in scope because the '267 patent does not disclose a frame for fixing the vapor deposition mask and that at best it should be an obvious-type rejection.

In response please consider the following remarks:
(a) Examiner notes 'frame' of the instant claims has co-extensive scope with the metal mask of '267. Merely because different words are used to describe the same subject matter does not mean that an obvious-type double patenting is appropriate. The instant claims and the claims of '267 both have a frame/metal mask onto which the resin mask is placed. Thereby, they are co-extensive in scope and the statutory double-patenting rejection is maintained.
Applicant's arguments are not persuasive as they are not germane with the scope of the claims. If Applicant wishes the frame to have a scope that is not co-extensive with the metal mask, the instant claims must be amended to reflect this desired limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114. The examiner can normally be reached 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717